Citation Nr: 0301602	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  97-06 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a chronic, acquired, 
variously diagnosed, psychiatric disorder.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active duty from July 1973 to July 1975.

The current appeal arose from a March 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The RO denied entitlement to 
service connection for bipolar disorder, claimed as mental 
illness, and also denied entitlement to a permanent and 
total disability rating for pension purposes.

The veteran provided oral testimony before a Hearing 
Officer at the RO in July 1997, a transcript of which has 
been associated with the claims file.

In October 1998 the Board of Veterans' Appeals (the Board) 
remanded the case to the RO for further development and 
adjudicative actions.

In May 2000 the RO granted entitlement to a permanent and 
total disability rating for pension purposes, and affirmed 
the denial of entitlement to service connection for 
bipolar disorder.

The case was again remanded by the Board in December 2000 
for very specific development as delineated therein.  The 
RO addressed some of the development encompassed within 
the numerous action paragraphs and returned the case to 
the Board. 


REMAND

The veteran has reported that he received treatment from a 
psychiatrist during active duty, and also that he was 
medicated at that time for mental problems.  He has 
reported at other times that he was actually hospitalized 
due to mental illness during active duty.  Prescriptions 
for Elavil are of record from May and June 1975; and 
inservice profiles were limited due to emotional and 
attitudinal problems.  

Unfortunately, while records from service are not as 
abundant as one might hope, it appears that service 
records are now in the file to the extent that they are 
available.  However, there may be outstanding records for 
private care concurrent in time with the veteran's 
service; these are not in the file.

The veteran reported on his original application for 
compensation that he was hospitalized at a VA facility in 
1984.  He testified at the time of his July 1997 RO 
hearing that he thought he was hospitalized for two weeks 
at a VA facility in 1982.  He further reported that he 
received treatment at "Evergreen Mental Health" and at 
"Central Area Health" in the 1990's.  Notwithstanding the 
remands by the Board to acquire such records, the RO has 
not obtained new (current) releases and/or attempted to 
secure these treatment records.  

In response to a Board remand, the RO obtained Social 
Security Administration (SSA) records which, in pertinent 
part, confirmed that the veteran was hospitalized for 
bipolar disorder in 1986.  It must be noted, however, that 
these records were primarily for the purpose of 
determining his status at the time of the SSA claim rather 
than tracking the etiology and duration of the disorder, 
and cannot be taken to address the issue of whether it was 
present prior to that date or other questions relevant to 
the issue on appeal.  [Parenthetically, at the time the 
current appellate claim commenced, the veteran was also 
seeking similar benefits, namely a nonservice connected 
pension, from VA; that has now been granted].

The Board notes the one primary positive result of the 
last Board remand was that through SSA records, the RO was 
able to locate the veteran; and in fact, the veteran 
responded to the RO's inquiry.  Throughout his claim, he 
has been fully aware of the fact that private treatment 
records must have authorizations.  And current 
authorizations for the various private treatment records 
are not in the file and must be obtained before further 
development can take place.  Accordingly, in light of the 
fact that the issue is being remanded as there are 
potential outstanding records which have not been 
obtained, the Board finds the RO should make an additional 
attempt to obtain medical releases. 

The veteran has testified that he has always been in the 
Seattle area since his discharge from active duty so the 
VA treatment he received would presumably also have been 
rendered in the Seattle, Washington area.

The veteran was afforded a VA mental disorders examination 
in September 1995.  The Board finds this examination 
deficient for compensation and pension purposes. It does 
not appear that the examiner had access to the veteran's 
claims file in connection with the examination.  The Court 
has held that examinations for compensation and pension 
purposes conducted without contemporaneous review of the 
veteran's claims file are deficient for rating purposes.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

The examiner who conducted the September 1995 VA 
examination diagnosed bipolar disorder.  The examiner did 
not, however, indicate whether the bipolar disorder was 
linked to any incident of active duty.  Additional 
examination is warranted.

Associated with the claims file are several diagnoses of 
PTSD.  It was thought that this might be associable with 
inservice stressors, and as a result, development of a 
specific nature was requested by the Board.  In response 
to the last Board remand, the veteran provided information 
which negated the need for further development of the 
inservice stressors via USASCRUR.  The issue now becomes 
one which relates not to PTSD, but a general psychiatric 
disorder, and must be adjudicated accordingly.

However, the fact that this portion of the requested 
development was accomplished did not abrogate the 
responsibility and necessity for pursuing the rest of the 
remand, including acquisition of clinical records and the 
conduction of the detailed VA examination.  The Board has 
no choice but to remand the case.  Stegall v. West, 11 
Vet. App. 268 (1998). 

Moreover, and as noted in the most recent Board remand, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA.  The RO has 
provided the veteran with correspondence explaining these 
changes in detail.  

However, it remains unclear whether the veteran is fully 
apprised of those records for which he is responsible 
versus those which will be obtained by VA, and/or those 
for which his release is required prior to VA obtaining 
them.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.   Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  If the 
veteran has additional information to 
provide with regard to facilities 
wherein he was treated for mental 
health problems concurrent in time with 
active duty as well as since service 
(not otherwise cited herein), he should 
provide sufficient details so that they 
may be identified, and release for such 
records, and the RO should obtain them 
and attach them to the claims file.

2.  The RO should secure any necessary 
authorization/medical releases and then 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all VA 
treating facilities, in particular the 
records of VA hospitalizations in the 
Seattle region, in 1982 and 1984, and 
at Evergreen Mental Health AdnCentral 
Area Health in the 1990's.

The RO should document the attempts to 
fulfill the above cited development 
requests, whether successful or not, 
and the reasons for such results.

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature, extent and 
etiology of any mental disorder(s).  
The claims file must be made available 
to and reviewed by the examiner prior 
and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in 
conjunction with the examination.  Any 
necessary special studies or tests, to 
include psychological testing and 
evaluation, should be accomplished.  

The examiner should provide an opinion 
as to whether it is as likely as not 
that a mental disorder found on 
examination, particularly bipolar 
disorder, was incurred in or aggravated 
by active duty.  The examiner should 
report all Axis I and II diagnoses 
present, if any, discuss any 
psychosocial stressors, and resolve any 
conflicts found between his/her 
findings and the diagnostic findings 
noted in the evidence associated with 
the claims file.  The examination 
report should include the complete 
rationale for all opinions expressed.

4.  Thereafter the RO should review the 
claims file to ensure that all of the 
foregoing requested development has 
been completed.  In particular, the RO 
should review to make sure that all 
necessary VA and private records have 
been acquired; and review the requested 
examination report and required 
opinions to ensure that they are 
responsive to and in complete 
compliance with the directives of this 
remand.  If they are not, the RO should 
implement corrective procedures.  
Stegall v. West, supra. 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should fully 
readjudicate the issue of entitlement 
to service connection for a chronic 
acquired variously diagnosed 
psychiatric disorder to include bipolar 
disorder.

If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if 
in order. By this remand, the Board intimates no opinion 
as to any final outcome warranted.  

No action is required of the veteran until he is notified 
by the RO; however, the veteran is hereby notified that 
failure without good cause shown to report for a scheduled 
VA examination may adversely affect the outcome of his 
claim. 38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


